            Case 2:19-cv-00030-AM Document 1 Filed 06/26/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DIVISION OF TEXAS
                                  DEL RIO DIVISION

MIGUEL ANGEL GUERRA                          §
                                             §
v.                                           §       CA NO. 1:19-cv-00654
                                             §
BOUN-3-TRUCKING, INC. AND                    §
SAYSITHIDETH KOMONH                          §

                        DEFENDANTS SAYSITHIDETH KOMONH’S
                               NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendants BOUN-3 TRUCKING, INC. AND SAYSITHIDETH KOMONH, hereby

remove this action from the 365TH Judicial District Court of Maverick County, Texas to the

United States District Court for the Western District of Texas, Del Rio Division as provided by

28 U.S.C. §1332, §1441, and §1446. Defendants files this Notice of Removal based on the

grounds that: (1) there is complete diversity of the parties; and (2) the amount in controversy

exceeds $75,000.

                                     I. INTRODUCTION

       1.      Plaintiff filed his Original Petition in the 365th District Court of Maverick County.

A copy of the Original Petition is attached. (Exhibit A). Diversity jurisdiction exists between

Plaintiff Guerra and Defendants BOUN-3-TRUCKING, INC. AND/OR SAYSITHIDETH

KOMONH because the dispute involves an action in which the Plaintiff, an individual residing

in Texas, has sued Defendant BOUN-3-TRUCKING, INC., a Utah corporation, and

SAYSITHIDETH KOMONH, none of whom reside in Texas. Additionally, the case may be

removed to Federal Court because the Plaintiff’s claimed damages exceeds $75,000. (Exhibit

A).
            Case 2:19-cv-00030-AM Document 1 Filed 06/26/19 Page 2 of 4



                                    BASIS FOR REMOVAL

       2.      This court has original subject matter jurisdiction under 28 U.S.C. §1332(a)

because there is complete diversity between the parties as properly configured and understood,

and the amount in controversy exceeds $75,000.

       3.      According to his Original Petition, the Plaintiff is a citizen of Texas who resided

in Maverick County, Texas, at the time of the incident, which is the subject of this lawsuit.

       4.      Defendant Saysithideth Komonh is the proper name of the Defendant. Komonh is

a truck driver who transports goods in the State of Texas for Boun-3 Trucking, Inc. and whom

was involved in an automobile accident with the Plaintiff in Eagle Pass, Maverick County,

Texas. (Exhibit B- collision report). Plaintiff has brought suit against a corporation that is not a

Texas registered corporation (Exhibit C - Utah SOS documents) and Komonh who is not a

resident of the State of Texas (see Exhibit B for KOMONH Utah license) for alleged damages

resulting from the subject collision. BOUN-3 TRUCKING, INC. is incorporated in the State of

Utah and not the State of Texas and SAYSITHIDETH KOMONH is a resident of the State of

Utah, and complete diversity exists between the parties.

       5.      Plaintiff requests damages in his Petition over $1,000,000.00. That places the

amount in controversy above the minimum jurisdictional amount required by 28 U.S.C. §1332(b)

(Exhibit A). The Plaintiff has alleged negligence, negligence per se, negligent entrustment,

personal injury damages, and seeks general damages including pre-judgment interest, post-

judgment interest and costs of court. While Defendant denies that Plaintiff is entitled to any

damages at all, it is facially apparent that the Plaintiff is attempting to state a claim for damages

in excess of $75,000.00, exclusive of interest and costs. See, e.g., Lewis v. State Farm Lloyds,

205 F.2d 706, 708 (S.D. Tex. 2002)(“the removing party satisfies this burden [approving the



                                             2
             Case 2:19-cv-00030-AM Document 1 Filed 06/26/19 Page 3 of 4



jurisdictional amount in controversy] if the court finds it is facially apparent that the Plaintiff’s

claimed damages likely exceed $75,000”).

                           THE NOTICE OF REMOVAL IS TIMELY

       6.        This Notice of Removal is timely because SAYSITHIDETH KOMONH has

removed this case within thirty (30) days of the receipt of Plaintiff’s Petition as provided by 28

U.S.C. §1332(a). Komonh was served on June 4, 2019.

              THE NOTICE OF REMOVAL IS PROCEDURALLY CORRECT

       7.        Defendant/s attach to this Notice all pleadings, process, orders, and all other

filings in the state court action as required by 28 U.S.C. §1446(a). These documents are included

in (Exhibit D)

       8.        Venue is proper in this district under 28 U.S.C. §1441(a) because this district and

division embrace the county in which the removed action has been pending.

       9.        Defendant/s is filing a copy of this Notice of Removal with the clerk with the state

court in which the action has been pending. (See attached Exhibit D)

       10.       For these reasons, Defendant removes this case to the United States District Court

for the Western District of Texas, Del Rio Division, and asks this Court to retain jurisdiction

over this case. Defendant further prays for all necessary writs to bring before this court all

records and proceedings in the 365TH Judicial District Court of Maverick County, Texas, and for

such other and further special and general relief to which it may be entitled to received.



                                                     Respectfully submitted,

                                                     WRIGHT & GREENHILL, P.C.
                                                     900 Congress Avenue, Suite 500
                                                     Austin, Texas 78701
                                                     512/476-4600


                                              3
           Case 2:19-cv-00030-AM Document 1 Filed 06/26/19 Page 4 of 4



                                                  512/476-5382 (Fax)



                                                  By:
                                                        T. Mark Rogstad
                                                        State Bar No. 17203400
                                                        mrogstad@w-g.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  SAYSITHIDETH KOMONH


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been sent by
electronic filing, or first class U.S. Mail, or by certified mail, return receipt requested, or by
facsimile, or by hand delivery, to the attorney listed below, in accordance with the Federal Rules
of Civil Procedure on this 26th day of June, 2019.

Alfonso Nevarez-C
Mariliza V. Williams
Nevarez Law Group, P.C.
780 Rio Grande Street
Eagle Pass, Texas 78852
830-776-7004 Fax
ANC@nevarezlawgroup.com
MVW@nevarezlawgroup.com




                                                  T. Mark Rogstad




                                            4
